Citation Nr: 1109944	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-18 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a right shoulder disorder, to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for lumbago.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri denied service connection for bilateral shoulder disorders and bilateral hearing loss, and awarded service connection for lumbago and assigned a rating of 10 percent effective from December 4, 2007.  

In the rating decision on appeal, the RO did not address the Veteran's claims of service connection for bilateral shoulder disorders as being a result of an undiagnosed illness.  However, as discussed in more detail in the REMAND portion of the decision below, the Veteran's representative has argued that the bilateral shoulder disorder claims should include consideration as being manifestations of an undiagnosed illness.  Therefore, the Board has recharacterized the issues as set forth on the title page, to include consideration of the Veteran's bilateral shoulder disorder claims as being a result of an undiagnosed illness.  

The issues of service connection for left and right shoulder disorders, and an initial rating in excess of 10 percent for lumbago being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.
CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in December 2007 complied with VA's duty to notify the Veteran with regards to the issue of service connection for bilateral hearing loss.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in December 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Certain chronic diseases, including hearing loss, may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).
For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Audiological evaluations included in the Veteran's STRs do not show hearing loss as defined by VA.  The Veteran is service connected for tinnitus; thus, in-service acoustic trauma is conceded.

At a December 2008 VA audiological examination, the Veteran had puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20
LEFT
25
20
25
20
25

Speech audiometry (in accordance with the Maryland CNC Test) revealed speech recognition of 96 percent in the both ears.  No additional audiological testing was completed during the current appeal.  

Clearly, based on this post-service audiological result, the evidence does not show that at any time during the current appeal period has the Veteran exhibited a current bilateral hearing loss disability as defined by VA for disability compensation purposes.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA. 

The Veteran is competent to report about having difficulty hearing.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, notwithstanding the Veteran's credible and competent contentions, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period. 

The Board acknowledges the Veteran's belief that he has bilateral hearing loss related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion regarding the diagnosis of bilateral hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions as to diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  At no time since the Veteran filed his claim for service connection for hearing loss in December 2007 has bilateral hearing loss as defined by VA been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Regrettably, further development is needed for the Veteran's claims of service connection for left and right shoulder disorders, and for an initial rating in excess of 10 percent for service-connected lumbago.  

With regards to his shoulders, his STRs show that he complained of pain and spasms in the left shoulder in April 2000.  He did not recall any injury and reported that he noticed pain when moving his head or using his left arm.  His discharge examination in March 2006 showed clinically normal upper extremities.  In his accompanying report of medical history, the Veteran reported having a painful shoulder; he had pain when his arm was behind his back on the right side for three years.  He reported that his health had worsened since his last examination due to his shoulder problems.  The Veteran's STRs do not show an injury to either of the Veteran's shoulders, nor is there a diagnosis of any shoulder disorder.  According to the Veteran's DD 214, he had service in Iraq in support of Iraqi freedom and received the Iraq Campaign Medal.  Thus, his service in the Southwest Asia theater of operations during the Persian Gulf War is confirmed.  

According to post-service medical records, the Veteran has not sought treatment for either shoulder.  The Veteran was afforded a VA examination in December 2008.  Following an exhaustive examination that took into account the Veteran's subjective complaints and objective findings of pain and loss of motion, the Veteran was diagnosed with bilateral shoulder pain with range of motion related to myalgia (negative x-rays).  The examiner opined that the issue of whether the Veteran's bilateral shoulder condition/impairment was the result of carrying heavy equipment while on duty could not be resolved without resort to mere speculation.  The examiner noted that the Veteran had been seen only once per service records, that the Veteran was an obese man with pain and range of motion, but that X-rays were negative and that the Veteran had sustained no actual injury while in the military.  The examiner did not address whether the Veteran's pains were manifestations of an undiagnosed illness. 

In a February 2011 informal hearing presentation, the Veteran's representative argued that consideration should be given to an undiagnosed illness manifested by bilateral shoulder pain.  An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2010).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (emphasis added).  As noted above, the VA examiner diagnosed the Veteran with bilateral shoulder pain with range of motion related to myalgia.  Myalgia is defined as "pain in a muscle or muscles."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1233 (31th ed. 2007).

Because the Veteran has confirmed service in the Southwest Asia theater of operations during the Persian Gulf War; has bilateral shoulder pain ascribed to muscle pain, which is a sign or symptom of an undiagnosed illness; and has since raised the issue of service connection for an undiagnosed illness, which has not been adjudicated by the RO, the Board finds that a remand is necessary for the claims for service connection for left and right shoulder disorders to be readjudicated with consideration as manifestations of an undiagnosed illness.  The Veteran should be afforded a new VCAA notification that addresses claims as a result of an undiagnosed illness.  The Veteran should also be afforded a new VA examination to determine if he has an undiagnosed illness manifested by bilateral shoulder pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regards to his claim for an initial rating in excess of 10 percent for his service-connected lumbago, the Veteran indicated that he had various doctors' appointments, physical therapy, and acupuncture to treat his back.  See March 2010 Substantive Appeal.  However, no records of any treatment that the Veteran may have received for his lumbar spine is of record.  Therefore, a remand is necessary to obtain any pertinent treatment records relating to the Veteran's lumbago.

Additionally, as noted by the Veteran's representative, the most recent VA examination in July 2009 curiously indicates that the Veteran had left lateral rotation of 90 degrees and right lateral rotation of 42 degrees; however, normal lateral rotation is to 30 degrees.  See 38 C.F.R. § 4.74a, Plate V (2010).  The Board therefore questions the accuracy of the range of motion measurements taken at that examination and believes that a new examination should be undertaken to ensure that the Veteran receives an adequate examination.  See Barr at 312.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA letter with regard to the claims for service connection for left and right shoulder disorders, to include as a result of an undiagnosed illness.  Of particular importance in this matter is that the correspondence furnished to the Veteran include a discussion of the information and evidence necessary to support these claims as a result of undiagnosed illnesses.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service bilateral shoulder or lumbar spine treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his bilateral shoulder pain.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

If the Veteran's bilateral shoulder pain cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness.

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Also, accord the Veteran an appropriate VA examination to determine the level of severity of his lumbago.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

All pertinent manifestations associated with the service-connected lumbago should be annotated in the examination report.  Specifically, the examiner should undertake range of motion studies of the lumbar spine and comment on the degree of disability due to functional losses such as pain, weakness, etc.  If any of the Veteran's ranges of motion exceed normal ranges (90 degrees of flexion; and 30 degrees of extension, lateral flexion, and lateral rotation), the examiner should explain such.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).

Also, the examiner should discuss the presence or absence of any associated muscle spasm, guarding, an abnormal gait, abnormal spinal contour (such as scoliosis, reversed lordosis, and abnormal kyphosis), and ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or of his entire spine.  

The examiner should specifically address whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected lumbago.  If there is any adverse neurological symptomatology, the examiner should determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the following issues remaining on appeal:  entitlement to service connection for a left shoulder disorder, to include as a result of an undiagnosed illness; entitlement to service connection for a right shoulder disorder, to include as a result of an undiagnosed illness; and entitlement to an initial disability rating greater than 10 percent for service-connected lumbago.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


